Exhibit 10.5

AGREEMENT

THIS AGREEMENT (the “Agreement”) dated as of April 8, 2020, is between Aravive,
Inc., a Delaware corporation (the “Company”), and Jay Shepard, a non-employee
director of the Company (the “Participant”). Capitalized terms used herein
without definition shall have the meaning ascribed such terms in the 2014 Equity
Incentive Plan and the 2019 Equity Incentive Plan (the “Plans”).

WHEREAS, the Participant is the holder of the Options (the “Options”) and
Restricted Stock Units (“RSUs”) set forth on the annexed Schedule A issued under
the Company’s 2014 Equity Incentive Plan and the 2019 Equity Incentive Plan; and

WHEREAS, the Company and the Participant desire to amend all of the Options held
by the Participant to provide that, to the extent vested, such Options shall
remain outstanding and exercisable following the Participant’s resignation as a
director (the “Resignation Date”) until the earlier of (a) the one year
anniversary of the Resignation Date, and (b) the end of the Term as set forth in
the written agreement between the Company and Participant evidencing the terms
of the Options (the “Award Agreements”) .

WHEREAS, the Company and the Participant desire to amend the Options and RSUs
included in Schedule A to purchase  shares of common stock of the Company
granted to the Participant under the 2014 Equity Incentive Plan and the 2019
Equity Incentive Plan to provide that, vesting of such Options and RSUs shall be
accelerated such that the unvested portion of the outstanding Options and RSUs
that would have otherwise vested on the twelve month anniversary of the
Resignation Date if Participant had remained a director for such twelve months
shall be fully vested on the Resignation Date.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and for other good and valuable consideration, receipt and
sufficiency of which is hereby acknowledged, the parties hereto have agreed, and
do hereby agree, as follows:

1.  Option Exercise Extension. Effective as of the date hereof, notwithstanding
anything to the contrary set forth in the Plans or any Award Agreement,
immediately upon the Participant’s resignation as a director, any Option which
is vested at the time of such resignation (including the Option to purchase
7,500 shares of common stock of the Company issued September 12, 2019 under the
2019 Equity Incentive Plan) shall remain exercisable (in accordance with the
requirements of the respective Plans), until the earlier of (a) the one year
anniversary of the Resignation Date, and (b) the end of the applicable Term as
set forth in the applicable Award Agreement. This Section 1 shall amend any term
to the contrary contained in the Plans and any Award Agreement of the
Participant under the Plans outstanding on the date hereof.

2.  Acceleration of Vesting. Effective as of the date hereof, notwithstanding
anything to the contrary in the Plans or any Award Agreement, immediately upon
the Participant’s resignation as a director, the unvested portion of the
outstanding Options and RSUs that would have otherwise vested on the twelve
month anniversary of the Resignation Date if Participant had remained a director
for such twelve months shall be accelerated and fully vested on the Resignation
Date. This Section 2 shall amend any term to the contrary contained in the 2014
Equity Incentive Plan and the 2019 Equity Incentive Plan and any Award Agreement
of the Participant under the 2014 Equity Incentive Plan and the 2019 Equity
Incentive Plan outstanding on the date hereof.

3.  Non-Disparagement.  Participant agrees not to disparage the Company or the
Company’s officers, directors, employees, shareholders (in their capacities as
shareholders of the Company), parents, subsidiaries, affiliates, and agents (in
their capacities as agents of the Company, in any manner likely to be harmful to
them or their business, business reputation, or personal reputation and
Participant is not

--------------------------------------------------------------------------------

aware of any basis for any legal claims against the Company, its officers,
directors, employees, shareholders (in their capacities as shareholders of the
Company), parents, subsidiaries, affiliates, or agents (in their capacities as
agents of the Company) relating to such matters. The Company agrees, and agrees
to direct its officers and directors, not to disparage Participant in any manner
likely to be harmful to Participant’s business, business reputation or personal
reputation and the Company and its officers and directors are not aware of any
basis for any legal claims against Participant relating to such
matters..  Notwithstanding the foregoing, both Participant and the Company and
its officers, directors, employees, shareholders, parents, subsidiaries,
affiliates, and agents may respond accurately and fully to any question,
inquiry, or request for information when required by legal process or in
connection with a government investigation. In addition, nothing in this
provision or this Agreement is intended to prohibit or restrain Participant in
any manner from making disclosures that are protected under the whistleblower
provisions of federal or law or regulation.

4.  Treatment of Confidential Information and Trading of Common
Stock.  Participant acknowledges and agrees that Participant has a fiduciary
duty and obligation to maintain the confidentiality of any confidential
information of the Company disclosed to Participant or learned by Participant as
a director of the Company or otherwise.  Participant acknowledges that
Participant may not trade in the Company’s common stock while Participant is in
possession of material non-public information or while Participant is subject to
any blackouts contained in the Company’s insider trading policy.

5.  Indemnification Agreement.  The Company hereby acknowledges and affirms its
obligations pursuant to that certain indemnification agreement between the
Company and Participant dated December 7, 2016 (the “Indemnification
Agreement”).

6.  Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware (other than its
laws respecting choice of law).

7.  Entire Agreement. This Agreement, the Indemnification Agreement and the
Options constitute the entire obligation of the parties hereto with respect to
the subject matter hereof and shall supersede any prior expressions of intent or
understanding with respect to this matter.

8.  Amendment. Any amendment to this Agreement shall be in writing and signed by
the Company and the Participant.

9.  Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

 

10.  Counterparts. This Agreement may be signed in two counterparts, each of
which shall be an original, but both of which shall constitute but one and the
same instrument.

11.  Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

12.  Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon each successor and assign of the Company. All obligations imposed
on the Participant, and all rights granted to the Company hereunder, shall be
binding upon the Participant’s heirs, legal representatives and successors.




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Participant has hereunto set his
or her hand, all as of the day and year first above written.

 

 

 

 

ARAVIVE, INC.

 

 

By:

 

  /s/ Vinay Shah          

 

 

Vinay Shah

 

 

Chief Financial Officer

 

PARTICIPANT:

 

 

By:

 

  /s/ Jay Shepard

Name:

 

Jay Shepard

 

 

 

 

--------------------------------------------------------------------------------

Schedule A

 

Name

 

Grant

Number

 

Grant

Date

 

Plan/Type

 

Grant

Shares

 

Price

 

Exercised/

Released

 

Vested

 

Unvested

 

Outstanding/

Unreleased

 

Exercisable/

Releasable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shepard, Jay

 

000543

 

05/11/2015

 

2014/NQ

 

51,500

 

$91.14

 

0

 

51,500

 

0

 

51,500

 

51,500

 

 

000544

 

05/11/2015

 

2014/RSU

 

16,000

 

$0.00

 

16,000

 

16,000

 

0

 

0

 

0

 

 

000601

 

01/28/2016

 

2014/NQ

 

34,866

 

$64.08

 

0

 

34,866

 

0

 

34,866

 

34,866

 

 

000609

 

01/28/2016

 

2014/RSU

 

10,800

 

$0.00

 

10,800

 

10,800

 

0

 

0

 

0

 

 

000697

 

01/27/2017

 

2014/RSU

 

1,666

 

$0.00

 

1,666

 

1,666

 

0

 

0

 

0

 

 

000699

 

01/27/2017

 

2014/RSU

 

10,783

 

$0.00

 

8,087

 

8,087

 

2,696

 

2,696

 

0

 

 

000763

 

01/27/2017

 

2014/NQ

 

24,150

 

$85.80

 

0

 

19,118

 

5,032

 

24,150

 

19,118

 

 

000883

 

10/06/2017

 

2014/RSU

 

31,500

 

$0.00

 

31,500

 

31,500

 

0

 

0

 

0

 

 

000910

 

12/20/2017

 

2014/RSU

 

37,166

 

$0.00

 

18,584

 

18,584

 

18,582

 

18,582

 

0

 

 

147

 

12/28/2013

 

2009/NQ

 

2,177

 

$15.18

 

0

 

2,177

 

0

 

2,177

 

2,177

 

 

150

 

12/28/2013

 

2009/NQ

 

19,832

 

$15.18

 

8,861

 

19,832

 

0

 

10,971

 

10,971

 

 

161

 

02/19/2014

 

2009/NQ

 

7,563

 

$48.99

 

0

 

7,563

 

0

 

7,563

 

7,563

 

 

AR000084

 

02/28/2019

 

2014/ISO

 

73,442

 

$5.83

 

0

 

21,440

 

52,002

 

73,442

 

21,440

 

 

AR000085

 

02/28/2019

 

2014/NQ

 

42,558

 

$5.83

 

0

 

9,976

 

32,582

 

42,558

 

9,976

 

 

AR000094

 

01/09/2020

 

2019/NQ

 

5,075

 

$13.77

 

0

 

1,268

 

3,807

 

5,075

 

1,268

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

369,078

 

 

 

95,498

 

254,377

 

114,701

 

273,580

 

158,879

 